   Pamela M. Egan, WSBA No. 54736 (pro hac vice)
 1 POTOMAC LAW GROUP
   1300 Pennsylvania Ave. NW, Suite 700
 2 Washington, DC 20004
   Telephone: (415) 297-0132
 3 Facsimile: (202) 318-7707
   Email: pegan@potomaclaw.com
 4
   Attorneys for Mark D. Waldron, Chapter 11 Trustee
 5
 6
 7
                   UNITED STATES BANKRUPTCY COURT
 8                  EASTERN DISTRICT OF WASHINGTON
 9                                            Case No. 18-03197 FPC 11
     In re:
10
                                              The Honorable Frederick P. Corbit
     GIGA WATT, Inc., a Washington
11   corporation,                             DECLARATION OF MARK D.
12                                            WALDRON IN SUPPORT OF
                            Debtor.           TRUSTEE’S MOTION FOR
13                                            ORDER: (I) SETTING EXPEDITED
                                              HEARING ON REQUEST FOR
14                                            AUTHORITY TO RE-OPEN THE
                                              TNT FACILITY AND TO BORROW
15                                            ON INTERIM BASIS; (II)
                                              AUTHORIZING RE-OPENING OF
16                                            TNT FACILITY; AND (III)
                                              APPROVING FINANCING ON
17                                            INTERIM AND FINAL BASIS WITH
                                              SUPER-PRIORITY UNSECURED
18                                            STATUS

19                                            INTERIM HEARING
                                              Date:     August 29, 2019
20                                            Time:     10:00 a.m.
                                              Location: 904 West Riverside Ave.
21                                                      Suite 304
                                                        Spokane, WA 99201
22
23
24
25
18-03197-FPC11    Doc 355   Filed 08/22/19   Entered 08/22/19 18:26:41   Pg 1 of 9
      A
 1              I, Mark D. Waldron, declare as follows:
 2              1.    I submit this declaration in my capacity as the duly appointed
 3        Chapter 11 Trustee (the “Trustee”) in the bankruptcy case of the above-captioned
 4        debtor (the “Debtor” or “Giga Watt”) and in support of the Trustee’s Motion for
 5        Order (i) Setting Expedited Hearing on Request for Authority to Re-Open the TNT
 6        Facility and to Borrow on Interim Basis; (ii) Authorizing Re-Opening of TNT
 7        Facility; and (iii) Approving Financing on Interim and Final Basis With Super-
 8        Priority Unsecured Status (the “Motion”), filed herewith. The statements set forth
 9        herein are based on my investigation of the Debtor’s affairs, which is ongoing,
10        and, except where otherwise noted, are based on personal knowledge. If called as
11        a witness, I would and could competently testify thereto.
12              2.    The Debtor operated two crypto-mining facilities prepetition: a
13        facility in Moses Lake, Washington (the “Moses Lake Facility”); and a facility in
14        East Wenatchee, Washington (the “TNT Facility”). At these facilities, the Debtor
15        mined three types of cryptocurrency: Bitcoin; Ethereum; and Litecoin.
16                                 THE MOSES LAKE FACILITY
17              3.    The Grant County Public Utility District provides power to the
18        Moses Lake Facility pursuant to an agreement between the Grant County Public
19        Utility District and the Moses Lake Landlords. In mid-January 2019, before I was
20        appointed, the Grant County Public Utility District stopped providing power to the
21        Moses Lake Facility for nonpayment of electricity.
22              4.    With the Court’s permission, I caused the Estate to borrow funds
23        from the Moses Lake Landlords to pay the Grant County Public Utility District to
24                                         1
25                          DECLARATION OF MARK D. WALDRON
     18-03197-FPC11      Doc 355    Filed 08/22/19   Entered 08/22/19 18:26:41   Pg 2 of 9
      A
 1        resume electrical service to the Moses Lake Facility and to re-commence
 2        operations at the Moses Lake Facility. On May 10, 2019, the Court approved the
 3        re-opening of a portion of the Moses Lake Facility pursuant to its Order Granting
 4        Chapter 11 Trustee’s Motion for Order Approving Agreement with Moses Lake
 5        Landlords [ECF 300]. On May 20, 2019, the Court approved the re-opening of
 6        another portion of the Moses Lake Facility, pursuant to the Order Granting
 7        Chapter 11 Trustee’s Motion for Order Approving Moses Lake Three-Way
 8        Agreement [ECF 309], dated May 20, 2019 (collectively, the “Moses Lake
 9        Orders”). Currently, all of Moses Lake Facility is up and running except for two
10        pods. A third party has asserted an interest in one of the two unopened pods. I
11        contest this party’s assertion and am currently attempting to negotiate with this
12        party.
13                 5.   Pursuant to the Moses Lake Orders, the Court authorized me to cause
14        the Estate to borrow the sum of $169,500.19 at 19.9% interest (the “Moses Lake
15        Catch-Up Power Payment”). With respect to the Moses Lake Catch-Up Power
16        Payment, the Court granted the Moses Lake Landlords a super-priority claim
17        pursuant to section 364(c)(1) of the Bankruptcy Code, the same priority that I am
18        requesting for the loan at issue in this Motion. As of the end of June 2019, I have
19        fully satisfied this super-priority obligation to the Moses Lake Landlords.
20                 6.   The Moses Lake Orders also authorized a revenue-sharing
21        arrangement pursuant to which the amount of payments to the Moses Lake
22        Landlords on the Moses Lake Loan and for past due administrative expenses and
23
24                                          2
25                           DECLARATION OF MARK D. WALDRON
     18-03197-FPC11       Doc 355   Filed 08/22/19   Entered 08/22/19 18:26:41    Pg 3 of 9
      A
 1        other administrative expenses owed to the Moses Lake Landlords would depend
 2        on the amount of net monthly revenues.
 3              7.     The Moses Lake Facility generated approximately $400,000 in gross
 4        revenues in each of June and July 2019. See Chapter 11 Trustee’s Monthly
 5        Financial Report for June 2019, filed on July 15, 2019 [ECF 342], p. 1, para. 1,
 6        and Chapter 11 Trustee’s Monthly Financial Report for July 2019, filed on
 7        August 14, 2019 [ECF 352], p. 1, ¶ 1. All current obligations are being met on a
 8        timely basis. I have also paid approximately $200,000 in past due administrative
 9        rent to the Moses Lake Landlords. Currently, $51,000 in past due administrative
10        rent remains due and owing to the Moses Lake Landlords. The revenue-sharing
11        obligation will end when the past due administrative rent is paid in full.
12              8.     The TNT Facility has four buildings, Buildings A, B, C, and H
13        (referred to as H1 and H2), which the Debtor leases from TNT Business Complex
14        LLC for $11,600 per month. Pre-petition, the Debtor operated the TNT Facility
15        and invested in tenant improvements at the TNT Facility.
16                                       THE TNT FACILITY
17              9.     Effective May 14, 2018, Giga Watt entered into a power contract
18        with the DC PUD, the Interconnection and Service Agreement (the “TNT Power
19        Contract”), pursuant to which the DC PUD agreed to provide up to 3.3MW of
20        power to the Debtor’s operations at the TNT Facility, subject to the terms of the
21        TNT Power Contract. The DC PUD terminated power to the TNT Facility in
22        December 2018. The DC PUD requires ten (10) days after payment of the Catch-
23
24                                         3
25                          DECLARATION OF MARK D. WALDRON
     18-03197-FPC11       Doc 355    Filed 08/22/19   Entered 08/22/19 18:26:41   Pg 4 of 9
      A
 1        Up Power Payment (defined below) before it can resume power to the TNT
 2        Facility.
 3               10.   The DC PUD has informed me of the following additional facts: On
 4        or shortly after the Petition Date, the DC PUD sent a written notification to the
 5        Debtor pursuant to 11 U.S.C. § 366 requiring adequate assurance in the amount of
 6        $128,000 for continued service at the TNT Facility. On or about December 18 or
 7        19, 2018, the Debtor’s then-counsel requested an extension of time to provide
 8        adequate assurance. The DC PUD denied the request and the Debtor did not
 9        provide adequate assurance by December 20, 2018 as required. On or about
10        December 20, 2018, the DC PUD disconnected the power to the TNT Facility.
11               11.   I have negotiated the TNT Loan pursuant to the authority vested in
12        me by the Preliminary Injunction that was entered in the adversary proceeding that
13        is pending in this case.
14                                           PANGBORN
15               12.   I have determined that there is no ability to finish the development of
16        the Pangborn site. In June 2019, the DC PUD indicated during an in-person
17        meeting that it would not reconsider its decision to terminate the Interconnection
18        and Service Agreement, dated March 7 12, 2017, between the DC PUD and the
19        Debtor with respect to the Debtor’s site at Pangborn. That same month, I rejected
20        the Debtor’s lease of the Pangborn site.
21              INABILITY TO OBTAIN CREDIT ON ADMINISTRATIVE BASIS
22               13.   My counsel and I contacted not less than seven (7) potential lenders
23        to obtain this Loan. Based on these efforts, and my significant experience as a
24                                          4
25                           DECLARATION OF MARK D. WALDRON
     18-03197-FPC11       Doc 355    Filed 08/22/19   Entered 08/22/19 18:26:41   Pg 5 of 9
      A
 1        bankruptcy trustee, I have concluded that I could not obtain financing on an
 2        administrative basis pursuant to section 503(b)(1) of the Bankruptcy Code.
 3              14.    I believe that at least four factors have made it impossible to borrow
 4        on an administrative basis. First, I do not have basic pre-petition financial
 5        statements, which prevents lenders from conducting typical due diligence. Second,
 6        the TNT Facility is subject to litigation, which increases risk. Third, the amount to
 7        be borrowed is relatively small, which increases relative cost. Fourth,
 8        cryptocurrency’s value is volatile, and its long-term value is uncertain. For these
 9        reasons and based on my experience, I am not able to obtain financing without
10        offering a super-priority basis.
11                                           THE LENDER
12              15.    The Lender is a well-respected, experienced bankruptcy lawyer,
13        based in San Francisco, CA. She graduated from Yale Law School.
14              16.    The Lender and my counsel have been involved in multiple other
15        bankruptcy cases, including the bankruptcy case of Empyrean Towers, LLC, Case
16        No. 15-42341, filed in the U.S. Bankruptcy Court for the Northern District of
17        California, Oakland Division. The Lender represented the Chapter 11 Trustee. My
18        counsel represented the Official Committee of Unsecured Creditors in that case.
19        Cause exists to hear the Trustee’s request to re-open the TNT Facility on
20        shortened notice.
21                                  EXPEDITED CONSIDERATION
22              17.    The monthly rent for the TNT Facility is $11,600. The Estate is
23        meeting its current rent obligations at the TNT Facility. Yet, the TNT Facility is
24                                           5
25                            DECLARATION OF MARK D. WALDRON
     18-03197-FPC11       Doc 355    Filed 08/22/19   Entered 08/22/19 18:26:41     Pg 6 of 9
      A
 1        currently generating no revenue. I am informed that it will take approximately one
 2        month after electricity resumes for the mining operation to be at a reasonable
 3        capacity with optimization to follow thereafter. Considering the accruing monthly
 4        rent and the lag time in becoming fully operational, I believe it is prudent and
 5        necessary to re-open the TNT Facility as soon as is possible.
 6                         DECISION TO RE-OPEN THE TNT FACILITY
 7              18.    Every day that the TNT Facility remains closed is a day of lost
 8        revenues. This loss of revenue is irreparable and immediate. Furthermore, the DC
 9        PUD requires ten days after payment to resume electricity to the TNT Facility.
10        The sooner the Catch-Up Power Payment can be made, the sooner that clock can
11        begin to run. Further, the Lender will not advance the Catch-Up Power Payment
12        without payment of the origination fee. Therefore, it is necessary to also borrow
13        the origination fee on an interim basis.
14              19.    In my opinion, re-opening the TNT Facility is a sound business
15        decision. As set forth in Schedule 2.6 of the Loan Agreement, which is attached to
16        the Motion as Exhibit B, I project, based on analysis and discussions with
17        consultants whom I have employed with Court approval, that after the TNT
18        Facility becomes fully operational, the TNT Facility will generate net monthly
19        revenues of $48,470.00 during the loan repayment period, which will not exceed
20        12 months. After the Loan is repaid, projected net monthly revenues are $96,940.
21        In addition to generating revenue for the benefit of creditors, re-opening the TNT
22        Facility will allow me to put at least two additional technicians back to work.
23
24                                         6
25                          DECLARATION OF MARK D. WALDRON
     18-03197-FPC11       Doc 355    Filed 08/22/19   Entered 08/22/19 18:26:41   Pg 7 of 9
      A
 1              20.    I have been paying the administrative rent for the TNT Facility. Re-
 2        opening the TNT Facility will enable the Estate to recoup this cost. It will also
 3        enable the Estate to benefit from the investment in tenant improvements that the
 4        Debtor made in the TNT Facility pre-petition.
 5                      DECISION TO OBTAIN POST-PETITION CREDIT
 6                                  ON SUPER-PRIORITY BASIS
 7              21.    I have conferred with Lauren Miehe and Doug Pratt, two
 8        cryptocurrency experts who have been retained with the Court’s permission to
 9        help me to manage the Debtor’s business operations. Based on those discussions
10        and my review of the facts and circumstances, I have determined that the Loan is a
11        prudent and sound business decision.
12              22.    First, in my opinion, the Loan is necessary. Although I have made
13        significant progress at the Moses Lake Facility, the Estate does not have $154,512
14        available to pay the DC PUD to re-open the TNT Facility without borrowing that
15        sum. Second, as set forth above, the Loan will allow the Estate to begin generating
16        additional revenues for the benefit of creditors. This will allow the Estate to
17        recoup the administrative rent that the Estate has paid post-petition and the tenant
18        improvement investments that the Debtor made pre-petition.
19              23.    Third, in my opinion, the terms are reasonable and beneficial. The
20        Lender has agreed to give the Estate a two-month grace period before payments
21        have to be made on the Loan. Thereafter, the Estate will repay the Loan every
22        month in whichever amount is greater: (1) $25,000 or (2) 50% of net monthly
23        revenues generated from the TNT Facility. Net monthly revenues are defined in
24                                          7
25                           DECLARATION OF MARK D. WALDRON
     18-03197-FPC11       Doc 355    Filed 08/22/19   Entered 08/22/19 18:26:41    Pg 8 of 9
18-03197-FPC11   Doc 355   Filed 08/22/19   Entered 08/22/19 18:26:41   Pg 9 of 9
